DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/05/2021.
Claims 1-5 and 7-20 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728).
Addressing claims 1-2, Tsujimoto discloses a solar module (1 in fig. 1) comprising:
	a solar laminate 10 comprising a plurality of solar cells 11 (fig. 1) interposed between a transparent front cover sheet 12 and a rear cover sheet 13;
	a frame 20 (made of aluminum [0038]) enclosing the solar laminate at lateral edges of the solar laminate (figs. 1-2);
	wherein the frame has a frame surface (the product of the length of section 20a and the length of section 20b in fig. 1) and a frame thickness (the overall height B in fig. 3);
	wherein the length of the section 20a is between 800-900 mm, the length of the section 20b is between 1300-1600 mm [0029] and the frame thickness B is 35 mm [0044]; therefore, the ratio between the frame surface and the frame thickness is between 29714 and 41142.

Tsujimoto is silent regarding at least one reinforcement strut arranged at a rear surface of the solar laminate, the spacer and the claimed range of the ratio between the frame surface and the frame thickness.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto by reducing the frame thickness from 35 mm to the thickness range disclosed by Yu in order to reduce the use of aluminum frame materials and saving production cost while ensuring the sufficient strength of the frame for supporting the solar laminate (Yu, [0011]).  In the modified solar module of Tsujimoto in view of Yu where the frame thickness is 30mm, the claimed ratio between the frame surface and the frame thickness is between 34666 and 48000, which overlaps the claimed range.  Therefore, one would have arrived at the claimed ratio between the frame surface and the frame thickness when performing routine experimentation with the thickness of the frame in the range disclosed by Yu in order to optimize the balance between supporting strength of the frame, weight and production cost of the solar module (Yu, [0011]).

Mun discloses a reinforcement strut (141 in fig. 5, 142 in fig. 6 or 145 in fig. 7) arranged at a rear surface of the solar laminate 110 between opposing portions 153 of the frame and a spacer element 130 cooperating with the frame (via the screw 154 and the portion 153-2 of the frame) so as to push the reinforcement strut in a direction towards the laminate (figs. 4-7 show the spacer element 130 is situated between and in direct contact with the frame and reinforcement strut; therefore, when the spacer element 130 is pushed towards the laminate via the screw and the portion 153-2 of the frame, the spacer element 130 pushes the reinforcement strut in a direction towards the laminate).  The spacer element and the reinforcement strut comprises two separate and non-integral elements.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto with the reinforcement strut and the spacer disclosed by Mun in order to prevent damage to the solar laminate (Mun, [0064]) and improving the strength of the frame and the solar module (Mun, [0007]).

Addressing claim 7, Tsujimoto discloses in fig. 3 the frame comprising elongate hollow profiles 27, a first flange 22 and a second flange 29 positioned in the claimed manner.

Addressing claims 8-9, Mun discloses in figs. 4-7 that the spacer 130 is inserted or interposed between the reinforcement strut (141 or 142) and the second flange 153-2 of the frame; therefore, in the modified module of Tsujimoto in view of Mun, the spacer 130 of Mun is interposed between the reinforcement strut and the second flange 129 of the frame.  The spacer 130 is also interposed between an end of the reinforcement strut and the second flange (Mun, figs. 4-5).

Addressing claims 12 and 18, Mun discloses the spacer element is crewed to the frame (fig. 4).

Addressing claim 13, Mun discloses the reinforcement strut is made of aluminum [0065], which is electrically conductive.

Addressing claim 14, Mun discloses in figs. 5-6 the reinforcement strut is arranged in parallel to a short edge 151 of the frame.

Addressing claim 15, Mun discloses in fig. 6 at least two reinforcement struts arranged in parallel to each other.

Addressing claim 16, figs. 5-7 of Mun disclose the reinforcement strut has a rectangular cross-section.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728) as applied to claims 1-2, 7-9, 12-16 and 18 above, and further in view of Sakomoto (JP2014088665 with provided machine English translation).
Addressing claim 3, Yu discloses the height of the frame or the claimed thickness is 30 mm as discussed above.

Tsujimoto is silent regarding the claimed length and width values; however, Tsujimoto discloses the length and width are not limited to the ranges disclosed in paragraph [0029] and various lengths may be used.

Sakomoto discloses rectangular solar module having a frame on the outer periphery; wherein, paragraph [0015] discloses the frame has a width between 600-1200 nm, which encompasses the width range disclosed by Tsujimoto and the claimed width value, a length between 1000-2000 nm, which encompasses the length range disclosed by Tsujimoto and the claimed length value, and the thickness between 15-50 nm, which encompasses the thickness range disclosed by Yu and the claimed thickness value.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Sumida and Yu by performing routine experimentation with the length and width of the frame in the ranges disclosed by Sakomoto in order to arrive at the desired length and width of the frame.  The prior art already shows that the values of the claimed dimensions are known in the art; therefore, arriving at a solar module with the frame having the claimed length, width and thickness values is merely aesthetic choice and is well within the technical grasp of one of ordinary skill in the art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728) as applied to claims 1-2, 7-9, 12-16 and 18 above, and further in view of Wang et al. (CN 206098409 with provided machine English translation).
Addressing claim 4, Tsujimoto discloses the front cover sheet is made of glass; however, Tsujimoto is silent regarding the thickness of the front cover sheet.

Wang discloses a solar laminate comprising a glass light receiving layer like that of Tsujimoto; wherein, the thickness of the upper glass panel layer is between 3 to 3.5 mm [0008].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the glass light receiving layer of Tsujimoto to have the thickness disclosed by Wang in order to obtain the predictable result of providing transparent front protection for the solar cells (Rationale B, KSR decision, MPEP 2143).

Claims 5, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728) as applied to claims 1-2, 7-9, 12-16 and 18 above, and further in view of Sumida et al. (US 2012/0279560).
Addressing claim 5, 10 and 17, Tsujimoto, Yu and Mun are silent regarding the limitations of current claims.

Sumida discloses a reinforcement member 4, which is the structural equivalence to the spacer of Mun, is attached to the two opposing long sides of the aluminum frame similarly to that of Mun; wherein, the reinforcement member 4 is made of aluminum [0038].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify spacer element of Tsujimoto in view of Mun with the known aluminum material disclosed by Sumida in order to obtain the predictable result of forming the reinforcement member between opposing long sides of the frame to provide addition strength for the frame and the solar module (Rationale B, KSR decision, MPEP 2143).  In the modified module of Tsujimoto in view of Mun and Sumida, the reinforcement strut (141 or 142 or 143 disclosed by Mun) is electrically connected to the frame because the reinforcement strut is made of aluminum, the spacer element is made of aluminum (as disclosed by Sumida) and the frame is also made of aluminum (as disclosed by Tsujimoto). 

Addressing claim 19, Mun discloses the spacer element 130 is screwed to the frame (fig. 4).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Yu (CN202839681 with provided machine English translation) and Mun (US 2011/0232728) as applied to claims 1-2, 7-9, 12-16 and 18 above, and further in view of Sueda et al. (US 2015/0068589).
Addressing claims 11 and 20, Tsujimoto, Yu and Mun are silent regarding the spacer element comprises at least one ridge pressed into the frame.

Sueda discloses a structure 22 for supporting the backside of a solar cell module 1 (fig. 3) similarly to the way in which the spacer element of Mun supports the backside of a solar cell module.  The spacer element 22 includes locking protrusions 2c or the claimed ridge that are pressed into the frame 17 via screw (fig. 9, [0046]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the spacer element of Mun with the locking ridge protrusions and the corresponding receptacles in the frame as disclosed by Sueda in order to lock the spacer element in position before being secured by the screw (Sueda, fig. 9, [0043-0046]).  Mun also discloses the spacer element 130 is screwed to the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/04/2022